Citation Nr: 0527862	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an additional extension beyond a prior 
extension from January 22, 1994 to May 24, 1994 of the 
delimiting date for the receipt of Chapter 30, Title 38, 
United States Code, educational assistance benefits.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant was separated from active duty on 
November 30, 1992 following over 20 years of active service. 

When this appeal was last before the Board of Veterans' 
Appeals (Board) in April 2005, it was remanded to the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO) for readjudication.  In July 2005, a 
supplemental statement of the case was issued, and the case 
was returned to the Board and is now ready for further 
appellate review.  

By way of procedural review it is noted that in 
administrative decisions dated in January 2002, June 2002, 
and February 2003, the RO had denied an extension of the 
delimiting date for the receipt of educational assistance 
benefits under Chapter 30 of Title 38 of the United States 
Code.  The appellant perfected an appeal of those decisions.  

In an April 2003 administrative decision, the RO granted a 
partial extension of the delimiting date for the receipt of 
educational assistance benefits under Chapter 30 of Title 38 
of the United States Code, from January 22, 1994 to May 24, 
1994, but continued the denial of an extension as to other 
claimed periods.  This extension amounted to four months, two 
days.

The issue noted above remains before the Board, however, 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claim addressed in this 
decision, and requested all relevant evidence designated by 
the veteran. 

2.  The veteran's basic delimiting period for receiving 
chapter 30 Educational Assistance benefits expired on 
December 1, 2002.  

3.  With the exception of the period from January 22, 1994 to 
May 24, 1994, it is not shown by medical evidence that a 
physical or mental disability prevented the veteran from 
initiating or completing an educational program during his 
basic chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
December 1, 2002, other than the period from January 22, 1994 
to May 24, 1994, have not been met.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 21.7050, 21.7051 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the January 2002, 
June 2002, February 2003, and April 2003 administrative 
decisions; April 2003 statement of the case; March 2004 Board 
remand; July 2004 Board remand; and July 2005 supplemental 
statement of the case - which, in totality, included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In letters from the RO dated in 
September 2004 and July 2005, the veteran was provided with 
additional notice regarding the evidence needed to succeed in 
his claim and the relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran was given following the first 
AOJ adjudication of the claim of extension of the delimiting 
period for educational benefits.  A subsequent notice was 
provided by the AOJ, however, prior to the Board's current 
review of that issue.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran has given no indication that 
additional treatment records may be available.  Consequently, 
it does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  Any question 
regarding notification to the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain has essentially been rendered moot by virtue of the 
fact that there is no indication of pertinent treatment other 
than that provided by VA, the record of which has already 
been obtained.  Quartuccio, 16 Vet. App. at 187.  In fact, in 
July 2005, the veteran stated that he had no additional 
evidence to submit. 

Additionally, the veteran was not afforded a pertinent VA 
medical examination.  In this case, however, since the 
salient facts are those that were of record during a specific 
period of time, a current VA examination would provide no 
assistance in the fair disposition of the current appeal.  
Essentially, the evidence of record is adequate for purposes 
of fairly deciding the veteran's claim.  The requirements of 
the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Analysis

The provisions of Chapter 30, Title 38 of the United States 
Code, allow for educational assistance for members of the 
Armed Forces after their separation from military service.  
The veteran is provided a ten-year period of eligibility 
during which to use his entitlement to Chapter 30 educational 
assistance benefits, and the ten-year period begins on the 
date of the veteran's last discharge from active duty of 90 
days or more.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  
The veteran's last period of active duty ended on November 
30, 1992.  Therefore, the 10-year period within which he must 
use his Chapter 30 benefits ended December 1, 2002.  

[The Board notes at this juncture that the RO has 
consistently approached the veteran's case as if the 
delimiting date were December 1, 2002.  However, he did have 
a break between two periods of service - from January 23, 
1979, to March 20, 1981 - a total of two years, one month, 
and 26 days.  The law further provides that where a veteran 
has more than one period of service with a break after 
December 31, 1976, but before June 30, 1985, the veteran's 
delimiting period is reduced by the length of the break 
between service.  38 U.S.C.A. § 3031(e)(1); 38 C.F.R. 
§ 20.7050(b).  In this case, the veteran's break between his 
periods of service did fall within the prescribed time 
period, so this law applies.  Therefore, after subtracting 
the amount of time representing the break between the 
veteran's periods of service, the adjusted delimiting date 
for use of Chapter 30 benefits is October 4, 2000.  However, 
the veteran has never been notified of this delimiting date, 
and the RO has proceeded as if December 1, 2002, were the 
correct date.  Since that is more advantageous to the veteran 
- even though clearly contravened by law - the Board will use 
that date also.]

In a November 2001 letter, the veteran noted that he had 
begun an education program and requested an extension of the 
eligibility period for the receipt of his Chapter 30 
education assistance benefits.  In June 2002, he indicated 
that because of the effects of post-traumatic stress disorder 
(PTSD) that he had incurred in the Persian Gulf War, he had 
been treated for severe depression at a VA medical center 
from January 1994 to May 1994.  He further stated that he had 
been completely misinformed by college VA advisers about his 
VA educational assistance benefits, and was unable to discern 
the truth because of the effects of PTSD.  In subsequent 
correspondence, the veteran alleged that he was precluded 
from training from November 1992 to November 1995 because of 
severe depression and PTSD.  

The veteran has also stated that because of his incarceration 
in a Texas prison, he was unable to obtain the information 
necessary to support his claim.  In a statement submitted in 
October 2002, the veteran alleged that he had dropped his 
college class due to medical reasons.  The claims file 
contains a hospitalization record documenting the veteran's 
hospitalization from January 22, 1994 to March 3, 1994, at a 
VA medical center and showing a diagnoses of depression and 
alcohol abuse.  As noted above, the RO granted a partial 
extension of the delimiting date for the receipt of 
educational assistance benefits for the period from January 
22, 1994 to May 24, 1994, (equivalent to four months, two 
days), but denied the veteran's claim of entitlement to an 
additional extension of the delimiting date for the receipt 
of Chapter 30 educational benefits.  

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  The VA will not consider the disabling effects 
of chronic alcoholism to be the result of willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  The VA will 
not consider a veteran who is disabled for a period of 30 
days or less as having been prevented from initiating or 
completing a chosen program, unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue 
attendance, because of the short disability.  38 U.S.C.A. § 
3031(d); 38 C.F.R. § 21.7051(a).

In essence, this case turns upon whether, and if so, for what 
specific period(s) of time, it can be clearly established by 
medical evidence that the veteran was unable to pursue his 
educational program under Chapter 30 because of a physical or 
mental disability.  

As indicated, in the development section of this decision 
above, the RO advised the appellant of the specific medical 
information that was necessary to substantiate his claim that 
he was unable to pursue his educational program under Chapter 
30 because of a physical or mental disability.  Further, the 
RO repeatedly solicited the requisite evidence or its 
location.  In its March 2004 and July 2004 remands, the Board 
further explained the necessity for medical evidence, and 
provided additional opportunities to the veteran to identify 
pertinent evidence.  Unfortunately, the veteran failed to 
respond meaningfully to any of these entreaties.  The Board 
must emphasize for the veteran that the Court has held that 
the duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran implies in his statements that he cannot provide 
the evidence needed because he is incarcerated.  However, 
much of the information he was asked to provide concerned 
dates of treatment, places of treatment, etc.  The only 
treatment he ever referenced was the VA hospitalization in 
1994 for which records were obtained and for which an 
extension was granted.  The veteran was repeatedly informed 
that VA would make requests for any evidence he identified, 
but he did not do so.

While the veteran himself has expressed the opinion that he 
was unable to pursue his educational program under Chapter 30 
because of a physical or mental disability, the CAVC has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability, or the extent to which 
such disability would effect an individual's abilities to 
pursue an education.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In any event, the law is specific that it "must be 
clearly established by medical evidence that such a program 
of education was medically infeasible."  (emphasis added).  
38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

In this case, despite the considerable efforts made by VA, 
the record is devoid of any evidence that the veteran was 
unable to pursue his educational program under Chapter 30 
because of a physical or mental disability other than from 
January 22, 1994 to May 24, 1994.  The veteran was asked on 
more than one occasion and given ample opportunity to provide 
such evidence or information as to its location in support of 
his claim.  He has provided no such evidence or information, 
and no such evidence or information is otherwise contained in 
the claims file.  

As for the veteran's argument that a VA college official told 
him he was not eligible, so he did not apply for training 
completed between 1995 and 2000, this is not a reason to 
further extend the delimiting date.  The veteran had received 
educational assistance for time periods in 1994 and early 
1995, so it is clear he knew he was eligible for such 
benefits and how to apply for those benefits.  Moreover, even 
if the veteran was provided erroneous information as to his 
eligibility for VA educational assistance, the remedy for 
such a situation cannot involve payment of benefits where 
statutory requirements for such benefits are not met.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate 
advice does not create any legal right to benefits where such 
benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).  Generally, in VA matters, as with 
other areas of the law, the United States Supreme Court has 
held that persons dealing with the government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge of what is 
in the regulations or of the hardship resulting from innocent 
ignorance.  See Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).  

Based upon the evidence of record, the Board finds 
entitlement to the payment of Chapter 30 educational benefits 
beyond December 1, 2002, (other than the extension of 
benefits already granted for the period from January 22, 1994 
to May 24, 1994) is not warranted.  There is no basis in fact 
or law by which educational benefits may be paid beyond that 
date.  By law, educational benefits cannot be awarded beyond 
the 10-year delimiting period, unless certain exceptions to 
the controlling legal criteria have been met.  The veteran 
does not fall within any of the exceptions, and the Board has 
no authority to overturn or to disregard the very specific 
limitations on the award of Chapter 30 educational benefits.  
The Board is sympathetic to the veteran's situation, but is 
bound by the law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to an additional extension beyond a prior 
extension from January 22, 1994 to May 24, 1994, of the 
December 1, 2002, basic delimiting date for the receipt of 
Chapter 30, Title 38, United States Code, educational 
assistance benefits, is denied.



	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


